           Case 2:21-cr-00091-RFB-EJY Document 19 Filed 04/24/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     jared.l.grimmer@usdoj.gov
 6   Attorneys for the United States

 7
                            UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00091-RFB-EJY -00059-
                                                  VCF0000-XXX
10                 Plaintiff,                      Motion to Unseal Case

11         v.

12   JUAN BARRO-CHAVELAS,

13                Defendant.

14

15         The United States of America, by and through its attorneys, Christopher Chiou,

16   Acting United States Attorney, and Jared L. Grimmer, Assistant United States Attorney,

17   moves for entry of the proposed Order unsealing the above-captioned case.

18         In support of its motion, the Government states:

19      1. On or about January 11, 2021, a Complaint was filed with the Court, charging Mr.

20   Barro-Chavelas with violation of 8 U.S.C. § 1326(a), Deported Alien Found in the United

21   States. See ECF No. 1, 2:21-mj-00021-EJY.

22      2. Mr. Barro-Chavelas made an initial appearance before the Court on or about

23   January 26, 2021, and was ordered detained pending trial. Id. at ECF No. 12. Mr. Barro-

24   Chavelas remains detained by the U.S. Marshals Service.
               Case 2:21-cr-00091-RFB-EJY Document 19 Filed 04/24/21 Page 2 of 3




1       3. Mr. Barro-Chavelas has signed a plea agreement with the United States, and this

2    Court has set a change of plea hearing for May 20, 2021. This case was not sealed when it

3    was before the Magistrate Court, but when set before this Court, it was designated as

4    sealed.

5       4. Therefore, the United States moves this Court to unseal the above-captioned case, in

6    that keeping it sealed is not necessary.

7              DATED this 9th day of April, 2021.

8                                               CHRISTOPHER CHIOU
                                                Acting United States Attorney
9

10                                                     /s/ Jared L. Grimmer
                                                JARED L. GRIMMER
11                                              Assistant United States Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    2
            Case 2:21-cr-00091-RFB-EJY Document 19 Filed 04/24/21 Page 3 of 3




1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00091-RFB-EJY -00059---

4                   Plaintiff,                     Order Unsealing Case

5           v.

6    JUAN BARRO-CHAVELAS,

7                          Defendant.

8

9           Upon consideration and review of the Government’s motion:

10          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

11   v. Juan Barro-Chavelas, is unsealed.

12                      24th day of April, 2021.
            DATED this ______

13                                                  By the Court:

14
                                                    ____________________________
15                                                  Honorable Richard F. Boulware, II
                                                    United States District Judge
16

17

18

19

20

21

22

23

24


                                               3
